         Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 1 of 32




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


    Hi-Tech Pharmaceuticals Inc.,

                          Plaintiff,

    v.                                    Case No. 1:16-cv-949-MLB

    Dynamic Sports Nutrition, LLC, et
    al.,

                          Defendants.

    ________________________________/

                            OPINION & ORDER

         Before the Court are motions in limine filed by both parties. (Dkts.

212; 213.) Having considered the record and the parties’ arguments at

various hearings, the Court grants in part and denies in part each

motion.1




1 Defendants’ motion in limine also includes a motion to exclude
Plaintiff’s expert, Linda Gilbert, pursuant to the standards set forth in
Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 587 (1992).
The Court will address that potion of Defendants’ motion in limine in a
separate order addressing Plaintiff’s Motions to Exclude Expert
Testimony (Dkts. 236 and 238).
        Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 2 of 32




I.      Background

        Plaintiff Hi-Tech Pharmaceuticals Inc. manufactures and sells

dietary supplement products, including DIANABOL® and a number of

products designed for muscle and body building, hormone boosters, and

weight loss. (Dkt. 163-2 at 2–3.) On February 5, 2008, the United States

Patent and Trademark Office (“PTO”) issued a registration for

DIANABOL® as a trademark (Registration No. 3,378,354) for use in the

pharmaceutical class of trademarks (Class 5) in connection with certain

“dietary supplements, excluding anabolic steroids.” (Dkt. 64-1.)

        For more than a decade Defendant Dynamic Sports Nutrition, LLC,

(“DSN”) has sold and marketed dietary supplement products, including

something known as D-Anabol 25. (Dkt. 160-1 ¶ 22.) In March 2011,

DSN applied to the PTO to register D-Anabol 25 as a trademark for

dietary supplements. (Dkt. 62 ¶ 21.) On June 28, 2011, the PTO issued

an office action refusing the registration because (1) there was a

likelihood of confusion with the DIANABOL® trademark; (2) D-Anabol

25 was merely descriptive of a feature of the product; and in the

alternative, (3) the product was deceptively misdescriptive. (Dkt. 62-2 at

2–5.)



                                      2
         Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 3 of 32




     On February 5, 2014, Plaintiff filed an affidavit with the PTO

certifying that (1) the goods associated with DIANABOL® have been in

continuous use for five consecutive years and are still in use in commerce;

(2) no final decision exists that is adverse to the owner’s claim of

ownership of DIANABOL® for such goods, or to the owner’s right to

register the same or to keep the same on the register; and (3) there is no

proceeding involving the trademark rights pending in the PTO or in a

court.     (Dkt. 54-17.)     The PTO found Plaintiff’s affidavit met the

requirements of the Trademark Act, 15 U.S.C. §§ 1058 and 1065, and the

DIANABOL® mark was thus incontestable. (Dkt. 54-18.)

     Plaintiff then sued DSN and its owner, Brian Clapp. (Dkt. 1.) The

Complaint includes claims for trademark infringement (Counts I & II);

false designation of origin and unfair competition (Counts III & IV); false

advertising (Count V); violation of the Georgia Deceptive Trade Practices

Act (Count VI); common law unfair competition (Count VII); and

violations     of   the    Georgia   Racketeer   Influenced    and    Corrupt

Organizations Act (“RICO”) (Counts VIII through X). (Id.) Defendants

assert several defenses, including that DIANABOL® is generic, that the

DIANABOL® trademark was obtained by fraud, and that Plaintiff has



                                       3
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 4 of 32




unclean hands. (Dkt. 67.) As the parties prepared for trial, they filed

motions in limine to control or limit the admission of evidence. (Dkts.

212; 213).

II.   Legal Standard

      Trial judges may rule on motions in limine under the inherent

authority to manage the course of trials. Luce v. United States, 469 U.S.

38, 41 n.4 (1984). “The real purpose of a Motion in Limine is to give the

trial judge notice of the movant’s position so as to avoid the introduction

of damaging evidence which may irretrievably affect the fairness of the

trial.” Soto v. Geico Indem. Co., No. 6:13-cv-181, 2014 WL 3644247, at *1

(M.D. Fla. July 21, 2014) (citation omitted) (alterations to original). “The

court will grant a motion in limine to exclude evidence only if the

evidence in question is clearly inadmissible,” with the moving party

bearing the “burden of proving that the evidence sought to be excluded is

inadmissible.” Wilson v. Pepsi Bottling Grp., Inc., 609 F. Supp. 2d 1350,

1359 (N.D. Ga. 2009).

      The Court grants or denies these motions in limine based on the

proffers made and agreed to by the parties, the arguments of counsel, and

the Court’s current understanding of the matter and the parties’



                                     4
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 5 of 32




respective positions. If during the trial, either party believes the basis

for the Court’s decision has changed such that evidence the Court

excludes herein has become admissible or evidence the Court finds

admissible herein become inadmissible, the party may make a proffer for

reconsideration of the Court’s order. Absent extenuating circumstances,

this must be done outside the presence of the jury at the start of the day,

the end of the day, or at some other time such that the Court may

consider the issue without delaying the jury. This is not intended to allow

parties to re-argue issues the Court decides herein, but rather in

recognition of the fact that circumstances may change prior to or during

the trial of this matter and that such changes may impact the

admissibility of evidence discussed herein.

III. Discussion

     A.    Plaintiff’s Motion in Limine

           1.    Presence of Anabolic Steroids in Plaintiff’s
                 Products

     Defendants retained an expert to conduct chemical testing of

Plaintiff Hi-Tech’s DIANABOL® product.           That expert found two

anabolic    steroids    in     DIANABOL®,         androstenedione       and

dihydrotestosterone (DHT). (Dkts. 160-9; 160-21 at 89:11–90:3; 163-5–


                                    5
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 6 of 32




7.)   Defendants claim this evidence shows Plaintiff knowingly and

intentionally “spiked” DIANABOL® with steroids.          (Dkt. 215 at 7.)

Defendants further claim the presence of steroids in DIANABOL® is

relevant for several purposes, including to show Plaintiff’s DIANABOL®

mark was obtained through fraudulent filings and that Plaintiff has

unclean hands. (Id. at 7, 9, 17.) More specifically, they say the evidence

will show that “Hi-Tech and Wheat have engaged in an on-going, twenty-

year scheme of USPTO-related fraud by obtaining marks similar or

identical in name to common, illegal muscle-building steroids and then

spiking those supposedly legal products with banned anabolic steroids[,

that] include[] DIANABOL®.” (Id. at 8.)

      Plaintiff retained an expert who opined that the presence of

androstenedione in DIANABOL® can be explained by its use as a

“starting material” in the synthesis of a substance known as

dehydroepiandrosterone (“DHEA”) that Plaintiff admittedly uses to

manufacture DIANABOL®. (Dkt. 163-3 at 10.) In other words, the

expert claims the first steroid is merely a by-product of the

manufacturing process. (Id.) He claims the levels of both steroids in

DIANABOL® are so small—what Plaintiff refers to as “trace amounts”—



                                    6
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 7 of 32




that they have no biological effect on the consumer. (Id.; see also Dkt.

212 at 11.) In short, Plaintiff denies any suggestion it intentionally

“spiked” its product with illegal steroids. As to the unclean hands claim,

Plaintiff says the presence of “trace amounts” of steroids in DIANABOL®

does not affect the “equitable relations between the parties” in the subject

of this litigation because Defendants also sell a product that contains at

least one of the same steroids. (Dkt. 212 at 10.) They say “the equities

are, therefore, the same on both sides” or, put differently, their hands are

equally dirty. (Id.) Plaintiff seeks to exclude any evidence of anabolic

steroids in DIANABOL® (or any of its other products).

     The Court agrees that whether Plaintiff intentionally “spiked”

DIANABOL® is a relevant issue in this case. First, it is relevant to

Defendants’ claim that Plaintiff’s trademark was obtained by fraud and

is thus invalid. “In any action involving a registered mark, a court may

order the cancellation of the registration, in whole or in part, when such

action is warranted.” Angel Flight of Ga., Inc. v. Angel Flight Am., Inc.,

522 F.3d 1200, 1209 (11th Cir. 2008) (citing 15 U.S.C. § 1119). “One

ground on which a party may petition to cancel a registered service mark

is that the registration was obtained fraudulently.” Id. (citing 15 U.S.C.



                                     7
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 8 of 32




§ 1064(3)). “Fraud occurs when an applicant knowingly makes false,

material representations of fact in connection with an application for a

registered mark.”    Id. (citing Metro Traffic Control, Inc. v. Shadow

Network Inc., 104 F.3d 336, 340 (Fed. Cir. 1997)).         “Fraud further

requires a purpose or intent to deceive the PTO in the application for the

mark.” Sovereign Military Hospitaller Order of Saint John of Jerusalem

of Rhodes & of Malta v. Fla. Priory of the Knights Hospitallers of the

Sovereign Order of Saint John of Jerusalem, Knights of Malta, The

Ecumenical Order, 702 F.3d 1279, 1289 (11th Cir. 2008) (citing In re Bose

Corp., 580 F.3d 1240, 1243, 1245 (Fed. Cir. 2009)).

     In this case, Defendants bear the burden of proving the alleged

fraud by clear and convincing evidence. Angel Flight, 522 F.3d at 1209.

Defendants argue Plaintiff represented to the PTO that DIANABOL®

would not contain anabolic steroids, but then spiked DIANABOL® to

include anabolic steroids. Such conduct could show Plaintiff obtained the

trademark through fraud. After all, Plaintiff obtained the mark for a

dietary supplement that does not include steroids. (Dkt. 62 at ¶ 15.)

     Second, evidence of “spiking” is relevant to Defendants’ argument

that the unclean hands doctrine bars Plaintiff from recovering on its false



                                    8
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 9 of 32




advertising claims because Plaintiff misled consumers by selling

supplements that contain illegal steroids. (Dkt. 160 at 16.) “The defense

of unclea[n] hands applies to a Lanham Act claim and is established by a

showing that ‘the plaintiff’s conduct is inequitable and that the conduct

relates to the subject matter of its claim.’” DS Waters of Am., Inc. v.

Fontis Water, Inc., No. 1:10-cv-0335-SCJ, 2012 WL 12873771, at *24

(N.D. Ga. Sept. 13, 2012) (applying the unclean hands doctrine in context

of a Lanham Act claim) (quoting Campagnolo S.R.L. v. Full Speed Ahead,

Inc., 258 F.R.D. 663, 665–66 (W.D. Wash. 2009)), amended by 2012 WL

12873620 (N.D. Ga. Dec. 4, 2012).

     [W]hen the owner of a trade-mark applies for an injunction to
     restrain the defendant from injuring his property by making
     false representations to the public, it is essential that the
     plaintiff should not in his trade-mark, or in his
     advertisements and business, be himself guilty of any false or
     misleading representations; that if the plaintiff makes any
     material false statement in connection with the property
     which he seeks to protect, he loses the right to claim the
     assistance of a court of equity; that where any symbol or label
     claimed as a trademark is so constructed or worded as to make
     or contain a distinct assertion which is false, no property can
     be claimed on it, or, in other words, the right to the exclusive
     use of it cannot be maintained.

Shatel Corp. v. Mao Ta Lumber & Yacht Corp., 697 F.2d 1352, 1355 (11th

Cir. 1983) (quoting Worden & Co. v. Ca. Fig Syrup Co., 187 U.S. 516, 528



                                    9
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 10 of 32




(1903)).   While the Court previously denied Defendants’ motion for

summary judgment on Plaintiff’s false advertising claims, it recognized

the existence of “a genuine dispute of material fact regarding the

androstenedione     and    DHT     allegedly     detected   in   Plaintiff’s

DIANABOL®® product.”         (Dkt. 181 at 25.)    In doing so, the Court

recognized the relevance of “spiking” evidence.         It reaffirms that

determination here.

     The Court thus denies Plaintiff’s motion in limine regarding

reference to the presence of steroids in DIANABOL® or other Hi-Tech

products, subject to specific objections as to any particular evidence.

           2.     Evidence of Prior Crimes and Wrongdoings

     Plaintiff and its owner (Jared Wheat) have a long and colorful

history of criminal and civil litigation, including (a) Mr. Wheat’s 1990

conviction for the sale of MDMA and 1995 violation of supervised release

for marijuana possession, (b) Mr. Wheat’s and Plaintiff’s 2008 convictions

for conspiracy to commit mail and wire fraud and to introduce

adulterated, misbranded, and unapproved new drugs with the intent to

defraud, (c) a 2013 forfeiture action brought by the Federal Food and

Drug Administration (“FDA”) to seize Plaintiff’s products containing a



                                    10
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 11 of 32




food additive known as DMAA, (d) a 2017 order in the Northern District

of Georgia finding Plaintiff and Mr. Wheat in violation of a 2008

injunction the Federal Trade Commission obtained against them

regarding unsubstantiated representations they made related to weight

loss products, and (e) a 2017 indictment currently pending against Mr.

Wheat and related civil forfeiture case. Plaintiff seeks to exclude all of

this evidence (except Plaintiff concede Mr. Wheat’s and its 2008

convictions are admissible to attack their character for truthfulness

pursuant to Federal Rule of Evidence 609). (Dkt. 21 at 2–9.)

     Defendants argue this evidence is admissible for the purposes set

forth in Federal Rule of Evidence 404(b). (Dkt. 215 at 14-19.) The

Eleventh Circuit sets out a three-part test for determining whether

evidence of a prior bad act is admissible under Rule 404(b). See United

States v. Miller, 959 F.2d 1535, 1538 (11th Cir. 1992). For evidence to be

admissible, the party seeking to introduce the evidence must show: (1)

the evidence is relevant to an issue other than the defendant's character;

(2) there is sufficient proof of the extrinsic act; and (3) the evidence’s

probative value is not substantially outweighed by the risk of undue




                                   11
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 12 of 32




prejudice under Rule 403. See id.; United States v. Ramirez, 724 F. App’x

704, 716 (11th Cir. 2018).

     Evidence of a party’s prior bad acts is admissible to prove a party’s

motive, intent, plan, or absence of mistake of accident. Fed. R. Evid.

404(b). Where extrinsic act evidence is offered to prove a party’s intent,

“its relevance is determined by comparing the [party’s] state of mind in

perpetrating both the extrinsic and charged offenses.” United States v.

Barrington, 648 F.3d 1178, 1186 (11th Cir. 2011) (quoting United States

v. Dorsey, 819 F.2d 1055, 1060 (11th Cir.1987)). The first prong of the

Rule 404(b) test is satisfied “when the state of mind required for the

charged offense and the extrinsic act is identical.” Id. So, for example,

when a defendant in a fraud case claims he or she did not intend to

commit fraud, prior instances in which the defendant defrauded others

in a similar manner is admissible to prove the defendant’s intent to

defraud. United States v. Ellisor, 522 F.3d 1255, 1267 (11th Cir. 2008).

That concept could apply here.

     At the heart of Defendants’ 404(b) argument is their claim that

Plaintiff knowingly and intentionally “spiked” DIANABOL® with

steroids and falsely advertised it as not containing steroids. (Dkt. 215 at



                                    12
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 13 of 32




7.) In response, Plaintiff contends it did not intend to defraud the PTO

by spiking DIANABOL® with anabolic steroids or its customers by

falsely advertising that its product contained no steroids.         Given

Plaintiff’s response, Defendants have identified a proper purpose under

Rule 404(b). Evidence of prior spiking or false advertising could show

Plaintiff intended to spike DIANABOL® with anabolic steroids (in other

words, the presence of such steroids was not an accident or unknowing

by-product as Plaintiff contends) and that Plaintiff intended to mislead

consumers by advertising DIANABOL® as a nutritional supplement

when they knew it contained steroids.

     This is simply to say Defendants identified a theory under which it

could introduce evidence of Mr. Wheat’s and Plaintiff’s other “bad acts.”

But, upon review of the parties initial briefing, the Court was

unconvinced any of Defendants’ proffered evidence had probative value

as to Defendants’ theory of admissibility. The Court invited Defendants

to present additional details as to the prior “bad acts” it sought to

introduce in order for the Court to apply the three part test. Defendants

did so. (Dkt. 249.) The Court now concludes that, with few exceptions,




                                   13
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 14 of 32




Defendants’ alleged evidence does not satisfy its theory of admissibility

and is not admissible under Rule 404(b).

     Alternatively, Defendants argue that evidence of prior crimes and

wrongdoings is admissible under Rule 405 for the separate purpose of

showing that Plaintiff has “an abysmal and well-publicized history of

criminal violations and activities that repeatedly endangered the health

and well-being of unknowing consumers” and that this reputational

evidence is admissible to “counter and offset Plaintiff’s damages-related

calculations and claims.” (Dkt. 215 at 12.) Plaintiff responds that it does

not intend to introduce evidence of its good reputation and that this

evidence is thus irrelevant. (Dkt. 221 at 8.) The Court finds Defendants

have not presented any basis for the admission of this evidence under

Rule 405.

                 a)    1990 Conviction         and    1995     Probation
                       Violation

     In 1990, Mr. Wheat pled guilty in the Northern District of Alabama

to conspiracy to distribute MDMA. (See Dkt. 160-5; United States v.

Wheat, et al., 90PT120S (N.D. Ala.)). After being released from prison,

Mr. Wheat violated the conditions of his supervised release when law

enforcement stopped him for driving under the influence and found him


                                    14
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 15 of 32




in possession of twenty pounds of marijuana. (Dkt. 160-5 at 8.) Not

admirable conduct. But Mr. Wheat’s conduct in the 1990s did not involve

any claims of “spiking” or false advertising. As such, it is not probative

of any proper purpose under Rule 404(b)—it does not provide any basis

to   suggest   Plaintiff   intentionally   spiked   or   falsely   advertised

DIANABOL®.

      Nor is this evidence admissible under Rule 405 as evidence of

character or reputation, even assuming Plaintiff introduces evidence of

its good character. The relevant period of damages in this case begins in

September 2011, so any effects from the 1990 conviction and the 1995

probation violation were already “baked” into the market. Any hit to

Plaintiff’s reputation as a result of Mr. Wheat’s conviction occurred long

before the alleged damages period in this case and could not be an

alternative cause of any difficulties at issue here. This evidence has no

probative value. And, even if it had some probative value, the prejudicial

impact of admitting this evidence would outweigh any value it may have

to the jury. The Court grants Plaintiff’s motion to exclude evidence of

Mr. Wheat’s 1990 conviction and 1995 supervised release violation.




                                     15
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 16 of 32




                 b)    2008 Conviction for Mail and Wire Fraud

     In 2008, Mr. Wheat and Plaintiff pled guilty in United States v.

Wheat, et al., 1:06-CR-382-JTC (N.D. Ga.). Although the indictment

charged forty-six offenses, Plaintiff and Mr. Wheat pled guilty to one

count—conspiracy to commit mail and wire fraud and to introduce into

interstate commerce adulterated, misbranded, and unapproved new

drugs with the intent to defraud and mislead.            (Dkt. 160-6 at 107.)

Defendants argue that this evidence is admissible because it shows

Plaintiff “was selling illegal anabolic steroids and other controlled

substances in interstate commerce at the same time it was selling

DIANABOL.” (Dkt. 215 at 8.) In support, Defendants cite Plaintiff’s and

Mr. Wheat’s August 15, 2008 guilty plea hearing transcripts, contending

that the transcripts “do not exclude the manufacture and sale of anabolic

steroids from the factual basis.” (Dkt. 249 at 3, 5.)

     Plaintiff   and   Mr.    Wheat      pled   guilty    to   manufacturing

pharmaceuticals and other drugs in Belize in a manner that violated

United States law and then subsequently sold those unauthorized drugs

into the United States. (Dkt. 249-3 at 17–19.) For sure, their conduct

involved the illegal manufacturing and sale of steroids. But that does not



                                    16
       Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 17 of 32




satisfy the first prong of the Rule 404(b) test. There was no suggestion

Plaintiff or Mr. Wheat were misrepresenting or mislabeling any of the

ingredients in the drugs they illegally manufactured and sold. (Id. at 21.)

They    were    making     properly   identified   generics,   but   without

authorization to do so and through an unauthorized manufacturing

process, as required by United States law for sale to United States

customers.     (Id.)   The steroids at issue in that case were properly

identified as steroids—there were no allegations of spiking or

mislabeling. There also was no allegation of false advertising or the

intention to deceive customers.

       Defendants nonetheless contend that evidence Plaintiff sold illegal

steroids in the United States establishes Plaintiff’s plan or motive to

spike its product in this case—that a jury could find the presence of

steroids in DIANABOL® was intentional because Plaintiff had

previously sold steroids in the United States and thus had motive to do

so again. In other words, Defendants say Plaintiff wanted to sell steroids

before and such evidence is relevant to show it has the intent to sell

steroids now. But the Court is unpersuaded that evidence relating to

Plaintiff’s 2008 conviction involving the sale of illegally manufactured,



                                      17
        Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 18 of 32




but properly identified, steroids is relevant to the “spiking” and false

advertising allegations at issue in this case. The 2008 conduct is not even

remotely analogous to the conduct alleged in this case such that proof of

the former is probative of intent for the latter. Moreover, the prejudicial

impact of admitting the 2008 convictions far outweighs any trace of

relevance. Evidence of the 2008 convictions is admissible only for the

limited purpose identified in Rule 609(a)(1)(A).2

                     c)   DMAA Case

        In   2013,    Plaintiff   sold   weight   loss   products   containing

Dimethylamylamine, commonly known as DMAA. The FDA seized a

large amount of Plaintiff’s product, claiming they were subject to seizure

because DMAA was a food additive that was not generally recognized as

safe.    Plaintiff filed a claim in the subsequent forfeiture action to

challenge the FDA’s classification of DMAA.              See United States v.

Quantities of Finished & In-process Foods, et al., 1:13-CV-3675 (N.D.

Ga.). (Dkt. 249-8.) In its claim, Plaintiff argued DMAA was a botanical



2 The Court concludes evidence of the 2008 convictions is also not
admissible under Rule 405 for the same reasons the 1990 conviction is
not admissible—Plaintiff’s reputation at the start of the relevant period
already reflected the impact of the 2008 convictions.


                                         18
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 19 of 32




rather than a food additive and its products were thus not subject to

seizure.   That was an issue of first impression.       After considering

arguments by the parties and experts’ opinions, the district court ruled

against Plaintiff, and the Eleventh Circuit affirmed.

     Defendants argue this evidence is relevant to show Plaintiff has

sold another product containing an illegal ingredient, making it

probative under Rule 404(b) to show opportunity and absence of mistake

as to the presence of steroids in DIANABOL®. (Dkt. 215 at 17.) The

Court disagrees. There was no evidence in the DMAA case that Plaintiff

“spiked” or intentional misrepresented its weight loss product to hide the

presence of DMAA. Indeed, DMAA was included on the label.          Absent

evidence that Plaintiff intentionally misbranded the product containing

DMAA or continued selling the product after the court ruled that it was

illegal to do so, the Court concludes evidence of the DMAA case fails to

satisfy the first prong of the Rule 404(b) analysis.

     Additionally, Defendants have not demonstrated the DMAA case

had any impact on Plaintiff’s reputation to render it admissible pursuant

to Rule 405. And any potential relevancy for that purpose is outweighed

by the prejudicial impact of the evidence. Accordingly, the Court grants



                                    19
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 20 of 32




this motion subject to reconsideration upon the introduction of additional

evidence.3

                 d)     2017 Finding       of    Civil   Contempt       and
                        Sanctions

     In 2004, the Federal Trade Commission (“FTC”) sued Plaintiff, Mr.

Wheat,   and   others    claiming   they   had    made    unsubstantiated

representations about the efficacy of two weight loss products—

Thermalean and Lipodrene. (Dkts. 160-7 at 3; 240-6 at 129.) After

lengthy litigation, the court concluded the defendants violated the Trade

Commission Act, granted summary judgment in favor of the FTC, and

imposed a permanent injunction against Plaintiff, Mr. Wheat, and the

others precluding them from making representations about the efficacy

of weight loss products unless the representations were based upon

“competent and reliable scientific evidence that substantiates the

representations.” (Dkts. 160-7 at 15; 240-6 at 142.) The court entered

that injunction in 2008, and the Eleventh circuit affirmed.




3 The Court recognizes that Defendants have filed additional evidence
they seek to admit in relation to the DMAA matter. (Dkt. 255.) The
Court will consider this evidence after Plaintiff responds.


                                    20
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 21 of 32




     In 2011, the FTC brought a sanctions case claiming Plaintiff, Mr.

Wheat, and others had violated the injunction by making representations

about four weight loss products—Fastin, Stimerex-ES, Benzedrine, and

a reformulated version of Lipodrene—that lacked the requisite

substantiation. (Dkt. 160-7 at 5.) The FTC also claimed Plaintiff failed

to include the required yohimbine warning on each of the four products,

in violation of Section VI of the injunction. (Id.) After lengthy litigation

that lasted until 2017, the court found Plaintiff, Mr. Wheat, and the

others understood the requirements of the injunction, knew the

company’s representations violated those requirements, intentionally

violated the terms of the injunction by not possessing competent and

reliable scientific evidence to substantiate the representations they made

about the weight loss products, and misled consumers. (Dkt. 160-7 at

32–41, 63–78, 117–18, 127.)

     While this matter does not appear to have involved “spiking” of

products with steroids or other substances, it did involve the accuracy of

Plaintiff’s advertisements in regard to the prior injunction. The court

concluded   that   Plaintiff   knew    the   requisite   standard   for   its

advertisements and intentionally did not abide the standard. In other



                                      21
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 22 of 32




words, the company intentionally misled consumers about the efficacy of

its products. Here, Plaintiff argues that Defendants have engaged in

false advertising by intentionally representing that their products

contain steroids when they in fact do not. In response, Defendants assert

an unclean hands defense, claiming that Plaintiff cannot recover on a

false advertising claim because Plaintiff has engaged in false advertising

for its own products, including DIANABOL®. Plaintiff responds that any

failure to identify anabolic steroids in DIANABOL® was an error

(because it did not know the steroids were there) or irrelevant (because

the steroids are only present in trace amounts).

     The accuracy of Plaintiff’s advertisements and whether Plaintiff

knew they were inaccurate is at issue here. From evidence Plaintiff

intended to misrepresent its products in the injunction case, a jury could

conclude it intended to do so in this case. A jury could conclude from the

prior event that Plaintiff did not act innocently and mistakenly in failing

to disclose anabolic steroids in DIANABOL®. The evidence is relevant

to an issue other than the defendant’s character. The contempt order

also provides sufficient proof of the extrinsic act and the evidence’s

probative value is not substantially outweighed by the risk of undue



                                    22
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 23 of 32




prejudice. The Court thus denies Plaintiff’s motion to exclude evidence

of Plaintiff’s violation of the 2008 injunction.

                  e)    2017 Indictment and Related Forfeiture Case

      Plaintiffs seek to exclude all evidence relating to a criminal case

currently pending against Plaintiff and Mr. Wheat, United States v.

Wheat, et al., 1:17-cr-00229-ATCMS (N.D. Ga.), and a related civil

forfeiture proceeding. (Dkt. 212 at 7.) These matters involve claims that

Plaintiff, Mr. Wheat, and others provided false Good Manufacturing

Practice certificates upon the export of their products. (Dkt. 160-8.) It

includes a charge for conspiracy to introduce misbranded drugs into

interstate   commerce,     claiming   Plaintiff,   Mr.   Wheat    and    their

co-defendant sold a dietary supplement called Choledrene without

disclosing that it included lovastatin, making it a “drug” rather than a

“dietary supplement” under the FDCA. (Id. at 8.) While this may be

relevant to Defendants’ unclean hands defense, neither Plaintiff nor Mr.

Wheat has entered a plea in that case. Mere evidence of the indictment

is insufficient to satisfy the first prong of the Rule 404(b) test.

      Defendants argue that, while the indictment itself may not be

admissible, other evidence relating to the pending criminal matter might



                                      23
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 24 of 32




be. (Dkt. 215 at 20.) The Court agrees that, if Defendants have proof of

some extrinsic act related to this pending matter (like alleged spiking of

Choledrene), that evidence could be relevant and admissible pursuant to

Rule 404(b). But Defendants have provided no such evidence. Nor have

Defendants made a showing that this matter impacted Plaintiff’s

reputation so as to be admissible pursuant to Rule 405. Based on the

evidence presented so far, the Court grants Plaintiff’s motion in limine to

exclude evidence of the pending criminal case and the related forfeiture

action.

           3.    Evidence and Testimony from Oliver Catlin

     Plaintiff seeks to exclude evidence and testimony from Oliver

Catlin, the president of a company known as Banned Substances Control

Group (“BSCG”) that Defendants retained to test DIANABOL®. (Dkt.

212 at 12.) BSCG did not conduct the testing itself but rather hired

Trudasil Laboratories Inc. (“Trudasil”) to do so.     (Id.)   Dr. Anthony

Fontana, the Technical Director of Trudasil, issued an expert report

about that testing. (Id.)

     Plaintiff argues Catlin was not involved with the testing or the

creation of the Fontana report, so any testimony he could offer would be



                                    24
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 25 of 32




hearsay and needlessly cumulative of that provided by Dr. Fontana. (Id.

at 13.) Plaintiff further argues that Catlin was not properly identified as

an expert and should not be permitted to give expert testimony. (Dkts.

212 at 12; 221 at 11.) At a May 19, 2021 pretrial conference, Defendants

stipulated that Catlin will not give expert testimony and that his

testimony is primarily needed to establish chain of custody. The Court

finds such testimony relevant and admissible for that purpose. He may

testify as a fact witness as to what (if anything) he did but may offer no

expert testimony about Trudasil’s analysis.

           4.    Evidence of Plaintiff Making False or Misleading
                 Product Claims and All Plaintiff Advertising
                 Outside the Relevant Time Period

     Plaintiff seeks to exclude all evidence relating to allegations that it

has made false product claims, as well as all evidence of its advertising

outside the relevant time period. (Dkt. 212 at 17–19.) The Court finds

evidence relating to Plaintiff’s alleged false advertising relevant to

Defendants’ unclean hands defense for the reasons already explained.

Evidence of this nature may also be probative as to whether the presence

of anabolic steroids in DIANABOL® resulted from Plaintiff’s intentional

conduct rather or from its innocent mistake or accident during the



                                    25
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 26 of 32




manufacturing process. Such evidence may be probative regardless of

whether the advertising occurred outside the relevant time period. The

Court denies Plaintiff’s request to exclude this evidence categorically

subject to specific objections by Plaintiff as to any specific evidence.

           5.    Evidence that DIANABOL® is Generic

     Plaintiff also seeks to exclude all evidence relating to DIANABOL®

being generic for anything other than “dietary supplements, excluding

anabolic steroids.” (Id. at 20.) Defendants have asserted, among other

defenses, that Plaintiff’s DIANABOL® trademark is invalid because it is

a generic for an anabolic steroid. (Dkt. 215 at 4–5.) Plaintiffs argue this

evidence should be excluded because anabolic steroids are outside the

class of goods identified in the DIANABOL® registration and thus this

evidence has no relevance to the genericness inquiry. (Dkt. 212 at 20–

21.) The Court asked the parties at a pretrial conference to file a letter

brief regarding the issue of genericism, which the parties filed on April

28, 2021. (Dkts. 247; 248.)

     The Court finds evidence related to whether DIANABOL® is

generic for an anabolic steroid to be relevant and admissible.             And

whether a given term is generic is a question of fact for the jury. Pods



                                     26
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 27 of 32




Enters., Inc. v. U-Haul Int’l, Inc., No. 8:12-cv-01479, 2015 WL 1097374,

at *5 (M.D. Fla. Mar. 11, 2015) (explaining that U-Haul introduced

several items of evidence suggesting that storage containers placed on

top of vehicles were generically called “pods,” but “the jury did not have

to accept that the use of the term ‘pod’ to refer to a roof-mounted

container on RVs described the same kind of product as the

PODS-branded containers”). The jury is entitled to know the market and

the conditions in which the product existed.        Accordingly, the Court

denies this motion.

             6.      Evidence that the DIANABOL® Ingredient List is
                     False or Misleading

      Plaintiff seeks to exclude all evidence relating to DIANABOL®’s

ingredient list being false or misleading, specifically arguing that

Defendants should not be permitted to introduce evidence that Plaintiff

failed to properly identify DHEA on the DIANABOL® ingredient list.

(Dkt. 212 at 21.)         The DIANABOL® label identifies the ingredient

“dehydroepiandosterone acetate.” (Id.) Defendants seek to admit two

excerpts from the official website of the Environmental Protection

Agency (“EPA”)—one describing the chemical characteristics of DHEA

and    the        other   describing   the   chemical   characteristics   of


                                       27
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 28 of 32




“dehydroepiandrosterone acetate” (“DHEA Acetate”). (Dkt. 215 at 20.)

Defendants intend to offer the EPA documents at trial to show DHEA

and DHEA Acetate are not the same compound and thus Plaintiff failed

to identify DHEA as an ingredient in DIANABOL®. (Id. at 21.) Plaintiff

contends this evidence is inadmissible because the evidence related to

chemical properties and molecular formulas requires expert testimony

and because it is irrelevant to Defendants’ false advertising and unclean

hands defenses. (Dkt. 212 at 21–22.)

     The Court finds evidence relating to whether the DIANABOL®

ingredient list is false or misleading relevant to Defendants’ false

advertising and unclean hands defenses.            Whether there is an

undisclosed ingredient present in DIANABOL® is clearly at issue in this

case, and this evidence is directly relevant to that issue. But evidence

relating to the distinguishable chemical properties of DHEA and DHEA

Acetate, while relevant, is sufficiently complex to fall beyond the grasp of

an ordinary layperson. See Fed. R. Evid. 701; Burkhart v. R.J. Reynolds

Tobacco Co., No. 3:09-cv-10727, 2014 WL 12617550, at *8 (M.D. Fla. Apr.

30, 2014) (excluding layperson testimony as to the comparative addictive

properties of nicotine and other substances because such evidence “is not



                                    28
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 29 of 32




within the common experience of a layperson but is scientific or

specialized knowledge”).

     Defendants may not use a website excerpt to establish facts that

require testimony from a qualified expert absent some foundation.

Accordingly, the Court will exclude the excerpts from the EPA website.

The Court will not exclude, however, testimony from a properly disclosed

and qualified expert relating to whether the ingredients listed on the

DIANABOL® product label are false or misleading, including as to the

difference (if any) between DHEA and DHEA Acetate. Alternatively,

Defendants can seek to admit this testimony from a lay witness, provided

they can provide the proper foundation. Two printouts from a website

with no explanation, however, is not permitted.

           7.   References to Derege Lucas Rais Holdings, LLC’s
                Trademark Applications

     Plaintiff seeks to exclude all evidence relating to Derege Lucas Rais

Holdings, LLC’s (“DLRH’s”) application for the trademark “Dianabol”

and “Anavar” for “dietary and nutritional supplements,” both of which

the PTO denied, inter alia, based upon a likelihood of confusion with

Plaintiff’s DIANABOL® and ANAVAR® trademarks. (Dkt. 212 at 23.)

Defendants seek to admit this evidence to show that the Plaintiff’s


                                   29
     Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 30 of 32




DIANABOL® trademark is generic. (Dkt. 215 at 5–6.) Plaintiff argues

that the evidence lacks probative value and is irrelevant and confusing.

(Dkt. 212 at 23–24.)

     The Court finds evidence regarding the DLRH trademark relevant

to Defendants’ genericism defense and the jury is entitled to consider it,

as previously addressed herein. The Court denies this motion.

           8.    A Picture of Mr. Wheat with Cash

     Plaintiff seeks to exclude a photo of Mr. Wheat posing with cash.

Defendants consented to this exclusion at a pretrial conference on April

21, 2021. Accordingly, the Court grants this motion.

     B.    Defendants’ Motion in Limine

     Defendants seek to exclude reports of non-party product testing

performed by ABC Testing and disclosed by Plaintiff after the close of

discovery. (Dkt. 213 at 5.) Plaintiff intends to use the testing reports to

refute Defendants’ claim that Plaintiff intentionally spiked DIANABOL®

with steroids, as the reports reflect trace amounts of androstenedione in

twelve third-party products which also contain DHEA. (Dkt. 214 at 24–

25.) Discovery in this matter closed on June 30, 2017. On December 18,

2017, Plaintiff filed its response to Defendants’ summary judgment

motion, which included ABC Testing’s results. (Dkt. 163-3.) The report

                                    30
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 31 of 32




indicates that ABC Testing received the supplements to be tested on July

27, 2017 and issued its report on August 2, 2017. (Id.) All of this after

discovery ended.

      “If a party fails to provide information[,] . . . the party is not allowed

to use that information . . . at a trial, unless the failure was substantially

justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Here, the testing of the

products and subsequent issuing of the report occurred a month after the

close of discovery. The report was then not disclosed until almost six

months after discovery ended. Plaintiff argues that its delayed disclosure

is justified because the testing was not completed until the close of

discovery, and thus there were no test results to disclose until after the

discovery period had ended. (Dkt. 214 at 24–25.)                The Court is

unpersuaded that Plaintiff’s own failure to conduct testing before the

close of discovery renders its untimely disclosure of the test results

justified.   To hold otherwise would render discovery deadlines

meaningless. And Plaintiff provides no explanation whatsoever for why

it waited until December 18, 2017 to disclose the report created on

August 2, 2017. Moreover, to permit Plaintiff now to introduce the report

at trial would not be “harmless” to Defendants. Accordingly, the Court



                                      31
      Case 1:16-cv-00949-MLB Document 261 Filed 05/24/21 Page 32 of 32




grants this motion and precludes Plaintiff from presenting evidence of

ABC Testing’s analysis.

IV.   Conclusion

      For the reasons set forth above, the Court GRANTS IN PART and

DENIES IN PART Plaintiff’s Motion in Limine (Dkt. 212) and

GRANTS Defendants’ Motion in Limine (Dkt. 213) regarding ABC

Testing. The Court will address the portion of Defendants’ Motion in

Limine seeking to exclude testimony from Linda Gilbert in a separate

order.

      SO ORDERED this 24th day of May, 2021.




                                    32
